Citation Nr: 0001208	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  94-16 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran had oceangoing service as an American Merchant 
Marine between September 1944 and March 1945.  The veteran 
died in November 1960 and the appellant is his surviving 
spouse.

The appellant's original claim of service connection for the 
cause of the veteran's death was denied by the Board of 
Veterans' Appeals (Board) in a May 1990 decision.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") affirmed the Board's 
denial in June 1992.

This matter is before the Board on appeal from an October 
1992 rating decision of by the VA Regional Office (RO) in 
Indianapolis, Indiana, which denied the claim.

The appellant has provided testimony at personal hearings 
before the RO in March 1993, September 1993, February 1994, 
and September 1997.  She also provided testimony at a 
personal hearing before the undersigned Board Member in March 
1999.  Transcripts of all of these hearings are of record.

A decision was previously issued on this matter by a 
different Member of the Board in March 1996.  However, at 
that time the appellant's request for a personal hearing 
before a Member of the Board had not been acted upon.  
Accordingly, the March 1996 decision was vacated in July 
1999.

In August 1999 the Board requested a VA medical opinion 
regarding the appellant's claim pursuant to 38 U.S.C.A. 
§ 7109 and Veterans Health Administration (VHA) Directive 
10-95-040 dated April 17, 1995.  The requested opinion, dated 
in October 1999, was received by the Board and sent to the 
appellant later that same month.  The appellant was informed 
that she had sixty (60) days to submit any additional 
evidence or argument in response to this opinion.  No 
subsequent communication has been received from the 
appellant.


FINDINGS OF FACT

1.  The May 1990 Board decision which denied service 
connection for the cause of the veteran's death was affirmed 
by the Court in June 1992.

2.  The additional evidence submitted to reopen the 
appellant's claim of service connection for the cause of the 
veteran's death bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran was hospitalized for psychiatric symptoms in 
April 1945 and later received electro-convulsive therapy 
(ECT) as treatment for the psychiatric problems.

4.  The appellant has submitted medical treatises which tend 
to show that that there are cardiac risks involved with ECT.  
She contends that the veteran's ECT caused him to experience 
seizures after his discharge from service, which overtaxed 
his heart and caused his death. 

5.  It is not clear from the medical treatises submitted by 
the appellant to what extent, if any, ECT can result in long-
term heart complications.

6.  The appellant has also contended that the veteran 
received the medication Stelazine because of his psychiatric 
problems, which she contends may have also contributed to the 
veteran's death.

7.  The preponderance of the evidence is against a finding 
that a disability incurred in or aggravated by active service 
was the principal or a contributory cause of the veteran's 
death.


CONCLUSIONS OF LAW

1.  The May 1990 Board decision denying service connection 
for the cause of the veteran's death is final.  38 U.S.C. § 
4005(c) (1988) (38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 
1999)); 38 C.F.R. § 19.192 (1990) (38 C.F.R. § 20.1100 
(1999)).

2.  New and material evidence has been presented to reopen 
the appellant's claim of service connection for the cause of 
the veteran's death; the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The appellant is not entitled to service connection for 
the cause of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 
1310, 1312, 5107 (West 1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The appellant's original claim of entitlement to 
service connection for the cause of the veteran's death was 
denied by the Board in a May 1990 decision.  At the time of 
the May 1990 decision the evidence consisted of the 
following:

The veteran's Death Certificate, which shows that he died in 
November 1960.  The cause of death is listed as acute heart 
failure.

Copies of the veteran's service records, including a 
Certificate of Medical Examination dated in September 1944.  
The examiner found no defect or disease or disability 
regarding the veteran's heart and blood vessels.  
Furthermore, the examiner specifically stated that there was 
no evidence of organic heart disease.  It was also noted that 
there was no history of a nervous breakdown.

Service records which reflect that the veteran was 
hospitalized in April 1945 and that the diagnosis was 
dementia praecox, paranoid type.  The veteran was evacuated 
from the European Theater of Operations (ETO) in May 1945 to 
Stark General Hospital, South Carolina.  His hospitalization 
at Stark General Hospital began in June 1945, and lasted 
until he was transferred to the U.S. Public Health Service 
Hospital in Lexington later that same month.  When he was 
admitted to this hospital, schizophrenia was noted and he was 
to have work up for electric shock.

A September 1945 Progress Note from the U.S. Public Health 
Service Hospital, and related treatment records, noted that 
the veteran had been admitted to the facility in June 1945, 
and that his illness dated to April 1945 when he developed 
apprehensiveness, delusions of reference, persecution and 
self accusation, together with auditory hallucinations.  It 
was noted that electro-convulsive therapy (ECT) was initiated 
in July 1945, and discontinued in August 1945, the veteran 
having received 19 grand mal convulsions.  The diagnosis 
listed in the Progress Note was paranoid schizophrenia, in 
partial remission.  An addendum notes that the veteran was 
released into the custody of his parents in October 1945, as 
"improved."

A December 1946 letter from the veteran's father to the U.S. 
Public Health Service Hospital in Lexington, and the 
Hospital's response dated later that same month.  The 
veteran's father stated that the veteran had recently 
developed signs which made him (the father) think it was 
necessary for the veteran to re-enter the Hospital for 
further treatment.  The Hospital responded that it was not 
possible for the veteran to return to the facility for 
further treatment, and suggested that the veteran's father 
contact a local psychiatrist for treatment.

A December 1958 private consultation note from H. C. 
Dunstone, M.D., as well as treatment records from the 
Lutheran Hospital.  Dr. Dunstone diagnosed schizophrenic 
reaction, acute undifferentiated type.  Dr. Dunstone 
recommended that if the veteran could not be hospitalized, he 
should be given Stelazine in graduated doses.

An undated statement from the appellant, in which she 
asserted that the veteran had developed psychiatric problems 
during his military service, and described the circumstances 
thereof.  She also described the treatment the veteran had 
received during service and post-service for his psychiatric 
condition.  This included the fact that the veteran had ECT 
during his hospitalization at the U.S. Public Health Service 
Hospital.  She stated that anyone with a cardiac condition 
was not a candidate for this kind of treatment because of the 
tremendous stress it placed upon the heart.  Further, she 
stated that a doctor at the "U.S. Hosp[ital] in Marion" 
informed her that it was soon discontinued because of the 
side effects.  The appellant also described the veteran's 
symptomatology after his discharge from the U.S. Public 
Health Service Hospital.  She stated that in the last several 
years of his life the veteran's physical condition had gotten 
worse.  For example, chest pains had increased to the point 
where his whole body would get numb and stiff, and he would 
collapse completely.  She also stated that the veteran would 
have convulsive seizures.  The appellant described the 
circumstances of the veteran's death.  He had started work on 
a construction project when he told the person beside him 
that he was feeling very funny and slumped to the ground.  
His co-workers called for oxygen and a doctor who lived 
several houses away, but by then the veteran had no pulse.  
The appellant stated that nobody knew about the veteran's 
past medical problems or the medications he was taking.  
Moreover, the appellant asserted that the determination that 
his death was due to heart failure was only based on inquiry 
and was only an assumption, because no autopsy was performed 
on the veteran.  She asserted that if the veteran did die of 
a heart attack, it was due to the stress put on his heart 
from the convulsive seizures or possibly the Stelazine (the 
veteran's medication).  

A copy of a December 1988 newspaper article which stated that 
a dramatic decline in the number of autopsies performed since 
the 1960s had perpetuated an unacceptably high error rate 
between what doctors list as the cause of death and the 
actual cause of death.

The appellant also submitted medical treatise evidence 
regarding the medication Stelazine, as well as ECT treatment.

A January 1961 statement from Dr. Dunstone who stated that it 
was quite possible that the pains the veteran complained of 
in his abdomen were directly related to the heart trouble of 
which he died.  Dr. Dunstone further stated that he doubted 
that there was very much of a relationship between that and 
the mental condition which the veteran had.

Transcript of a personal hearing held before the RO in 
February 1989.  At this hearing, the appellant testified as 
to the incidents she believed had caused the veteran's in-
service psychiatric problems.  She testified that the veteran 
was not treated for a heart condition during his period of 
military service.  Regarding the veteran's death, she 
testified that the veteran died while working on a 
construction project.  She asserted that the doctor who was 
called to the construction site did not perform an 
examination of the veteran, and that the coroner had not 
performed an autopsy.  The appellant reiterated her 
contention that the veteran's death was caused either by his 
chronic seizure disorder, or the medication Stelazine.  She 
believed that the veteran's seizures were caused by the ECT 
treatment he had received for his psychiatric disorder.  
However, she acknowledged that the veteran's seizures started 
approximately two to three years after his ECT treatment at 
the U.S. Public Health Service Hospital.  Nevertheless, she 
asserted that the veteran's pulse would flutter when he had a 
seizure.

The appellant also submitted an undated newspaper article 
regarding errors and evidence of favoritism regarding the 
adjudication of certain VA claims.

In the May 1990 decision, the Board found that at the time of 
the veteran's death, service connection was not in effect for 
any disease or injury.  Even if service connection had been 
in effect for a psychiatric condition, there was no objective 
evidence of any etiological relationship between that 
condition and the veteran's acute heart failure which was 
indicated as his cause of death.  There was also no evidence 
that the veteran had a heart condition during service or 
within the first post-service year.  Moreover, no causal 
connection had been established between the veteran's 
psychiatric condition and his treatment therefor with ECT or 
the medication Stelazine and the cause of death.  Based upon 
these findings, the Board concluded that there was no 
reasonable basis for any determination other than that 
service connection for the cause of the veteran's death was 
not warranted.  The Court granted summary affirmance of the 
Board's decision in June 1992.

The evidence submitted by the appellant in order to reopen 
her claim includes the following:

1)  Duplicate copies of the medical records from Lutheran 
Hospital.

2)  Statements dated in July 1991 and June 1993 from the 
Huntington County Coroner, who reported that he was unable to 
find any records whatsoever to indicate how, why, or when the 
veteran died, and that an autopsy should have been performed 
to determine the actual cause of death.

3)  A duplicate copy of the veteran's Death Certificate.

4)  Transcript of the March 1993 personal hearing held before 
the RO.  At this hearing, the appellant testified that the 
coroner's statement showed that no autopsy had been performed 
on the veteran.  Therefore, she contended that the November 
1960 Death Certificate was inadequate, and could not be 
relied upon in determining the cause of the veteran's death.

5)  Medical treatise evidence regarding ECT.  One article 
details accounts of psychological problems people have 
developed as a result of their fear of ECT treatment.  
Another article listed accounts of people who died of cardiac 
problems while undergoing ECT treatment.  However, these 
medical treatise records do not pertain to long-term 
consequences of ECT other than the psychological problems.

6)  Duplicate records from the U.S. Public Health Service 
Hospital.

7)  Duplicate copies of the veteran's service records.

8)  Historical records concerning treatment military 
personnel received during World War II for psychiatric 
problems.  This includes an excerpt from an article entitled 
"Techniques for Transporting Mental Patients During Service 
in World War II."

9)  Transcript of the September 1993 personal hearing held 
before the RO.  At this hearing, the appellant reiterated her 
contentions that no autopsy was done at the time of the 
veteran's death.  Therefore, the Death Certificate was 
unreliable.  She also testified that she thought that the ECT 
cause the veteran's death because he had flashbacks about the 
treatment which would make him nervous and upset.  
Additionally, she believed that the veteran had a seizure 
disorder and an irregular heartbeat due to his ECT.  She 
stated that the veteran had been taken to the hospital when 
he had a seizure because it was thought he was having a heart 
attack.  

10)  An excerpt from a monograph about the Army 
Transportation Corps which described various benefits 
available to member of the Corps.

11)  An earning statement concerning the veteran from the 
Social Security Administration.

12)  A copy of tags from the Stark General Hospital showing 
that the veteran was transferred to the U.S. Public Health 
Service.  Diagnosis was listed as "NP Closed."  In an 
attached article, it was indicated that the letters "NP," 
on patient identification tags created a stigma in that 
fellow soldiers on transports looked upon men so designated 
as social pariahs.  The article indicated that "NP" was a 
classification for mental patients.  Additionally, the 
article provided an account of psychiatric patients who died 
while in transit.  Of 2,980 mental patients debarked from the 
Pacific from April to October 1944, 19 deaths occurred, 3 of 
which were due to cardiac conditions.

13)  Transcript of the February 1994 personal hearing held 
before the RO.  At this hearing, the appellant testified that 
she believed that the veteran's seizures were due to the ECT, 
and that the seizures overtaxed the veteran's heart which 
ultimately caused his death.  

14)  Transcript of the September 1997 personal hearing held 
before the RO.  At this hearing, the appellant reiterated her 
contention that the Death Certificate was unreliable because 
the coroner never actually performed an autopsy on the 
veteran.  She also testified about the veteran's in-service 
psychiatric problems, and the ECT treatment that he received.  
Further, she testified about how the veteran tried to get 
federal workers' compensation for his problems, but to no 
avail.  She also testified that there was evidence that the 
veteran's medication of Stelazine was responsible for a lot 
of sudden death.  

15)  A November 1947 article for the Department of the Army 
Technical Bulletin, entitled "Treatment Program For 
Psychiatric Patients In Station and General Hospitals."  
Among other things, this article noted that convulsive 
(electric, pharmacologic) and deep coma (insulin shock) were 
accepted forms of treatment for selected cases of psychoses.  
However, electroshock therapy was not to be used for 
psychoneurosis with the possible exception of severe, 
resistant, neurotic depressions, in which symptomatic relief 
may be obtained at times.  The article proceeded to detail 
the possible benefits and complications from electro-shock 
therapy.

16)  A March 1993 decision from the Department of Labor 
Office of Workers' Compensation Programs which denied the 
appellant's application for modification of a prior order.  
This decision noted, in part, that the appellant believed 
that the veteran's ECT treatment led to degenerative damage 
of his brain cells and vascular system.  This contention was 
found to be not relevant in that the appellant had not 
submitted medical evidence to support this contention.

17)  Transcript of the March 1999 personal hearing held 
before the undersigned Board Member.  At this hearing, the 
appellant reiterated her contentions that the veteran's death 
was in fact caused by military service and the things he was 
subjected to while on active duty.  Specifically, the fact 
that the veteran developed psychiatric problems because of 
military service, and that the ECT treatment he received in 
service, and/or his medication, led to his heart failure.  
The appellant also reiterated that she had evidence that an 
autopsy was not actually performed on the veteran at the time 
of his death.  Further, she testified that she had done 
research which revealed the terrible conditions under which 
psychiatric patients were treated in service during World War 
II.  For example, she testified that when being transported 
on a ship, these patients were kept in very small cages in 
the bottom of the ship with the laundry, and where there was 
no air conditioning.  The appellant testified that the 
facility where the veteran had his psychiatric treatment in 
Lexington was really a prison, and that the medical facility 
was just used to conduct experiments on the patients.  She 
also maintained that the veteran continued to experience 
seizures and other problems after his discharge, and that 
these seizures overtaxed the veteran's heart, which led to 
his death.  Moreover, she testified that her family physician 
had confirmed that the veteran's death "without a doubt" 
was due to the seizures overtaxing his heart.  At this 
hearing, the appellant was informed that she needed to submit 
a written medical opinion that the ECT the veteran received 
had caused his seizures, which in turn caused his death.

18)  Various statements from the appellant in which she made 
contentions similar to her testimony at the various personal 
hearings.  This includes her contentions that the Death 
Certificate had no probative value, and her belief that the 
ECT treatment caused or contributed to the veteran's death.

In August 1999 the Board requested a medical expert opinion 
from the VHA regarding the appellant's claim.  At that time 
the Board noted that the appellant had submitted, among other 
things, several excerpts from assorted medical texts and 
journals concerning both ECT and heart function.  The Board 
stated that these medical treatises did tend to show that 
that there were cardiac risks involved with ECT.  However, it 
was not clear from these treatises to what extent, if any, 
ECT could result in the type of long-term heart complications 
which the appellant contended had resulted in the veteran's 
death.  Moreover, it was not clear whether the extent of the 
ECT treatment that the veteran actually received could have 
contributed to his death.  Consequently, the Board requested 
that a VHA physician provide a response to the following 
questions:

	(a)  Is it as likely as not that the 
ECT treatment the veteran received for 
psychiatric symptoms resulted in long-
term heart complications which materially 
contributed to his death?

	(b)  What is the degree of 
probability, if any, that the veteran's 
use of Stelazine materially contributed 
to his death?

An opinion was subsequently promulgated by a VHA physician in 
October 1999.  This opinion was as follows:

As requested, I have reviewed the 
enclosed information regarding the 
appellant.  I have additionally reviewed 
medical literature related to ECT and 
Stelazine deaths. My findings are as 
follows:

1.	I could find no evidence of ECT 
causing a sustained seizure disorder.  
There is a case report of a single 
seizure occurring 3 days after ECT.  This 
same article mentions a decreased 
frequency of seizures following ECT in 
patients who have a preexisting seizure 
disorder.

2.	The mortality from ECT is very low 
and ECT related cardiac deaths occur 
during ECT or in the immediate post ECT 
interval.  I could not find evidence in 
the medical literature of delayed cardiac 
effects from ECT.

3.	In reviewing the medical literature 
on the relationship between [Stelazine] 
and mortality, I could find only one 
article which mentioned possible toxicity 
from [Stelazine] when taken in an 
overdose.  This toxicity occurred to the 
myocardium.  I could not find literature 
supporting the claim that therapeutic 
doses of [Stelazine] resulted in death.  
I am enclosing one article which is 
related to the subject under discussion

4.	In my opinion, based on the above 
findings, I do not believe it is like[ly] 
that the ECT treatment and/or therapeutic 
Stelazine treatment resulted in cardiac 
complications which led to [the 
veteran's] death.

As mentioned above, a copy of this opinion was issued to the 
appellant in October 1999.  Further, the appellant was also 
provided with a copy of the article referenced at the number 
3 paragraph of the opinion.  The appellant was informed that 
she had 60 days to submit any additional evidence or argument 
in response to this opinion.  No subsequent communication 
appears to have been received from the appellant regarding 
this opinion.


Legal Criteria.  Public Law No. 95-202, § 401, 91 Stat. 1433, 
1449-50 (Nov. 23, 1977) [hereinafter Public Law 95-202] 
provides that the service of certain groups who rendered 
service to the Armed Forces of the United States shall be 
considered "active duty for the purposes of all laws 
administered by the Secretary of Veterans Affairs" if the 
Secretary of Defense designates the group for such 
consideration based upon the factors listed in the statute.  
Pursuant to Public Law 95-202, the Secretary of Defense 
promulgated regulations establishing detailed criteria by 
which to determine whether a group qualifies for active-duty 
consideration under that Public Law, and delegating to the 
Secretary of the Air Force the power to determine whether 
specific groups so qualify.  Pursuant to those regulations, 
the Secretary of the Air Force eventually determined that the 
service of American Merchant Marines in Oceangoing Service 
during the period from December 7, 1941, to August 15, 1945, 
will be considered active duty.  See 53 Fed. Reg. 2775 
(1988); see also 38 C.F.R. § 3.7(x)(15) (1999) (certifying as 
"active military service" the service of American Merchant 
Marines in Oceangoing Service during the period from December 
7, 1941, to August 15, 1945).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit (Federal 
Circuit) has indicated that evidence may be considered new 
and material if it contributes "to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999). First, VA 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well grounded, the VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  An 
allegation that a disorder is service-connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

For a well-grounded claim of service connection for the cause 
of the veteran's death, there must be medical evidence that 
demonstrates a nexus between the cause of the veteran's death 
and a disease or injury in service.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Lay assertions of medical causation or 
a medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Grottveit, 5 Vet. App. at 93.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a) (1998).  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In the case of contributory cause of death it 
must be shown that it contributed substantially or 
materially; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).


Analysis.  The veteran had oceangoing service in the United 
States Merchant Marine, on one vessel from September 18, 
1944, to November 23, 1944, and on a second vessel from 
November 26, 1944, to March 22, 1945.  Under the law in 
effect at the time of his discharge, such service, while 
undeniably hazardous, did not qualify him as a "veteran" for 
purposes of benefits administered by the VA.  In 1988, the 
Secretary of the Air Force, acting in accordance with 
authority delegated to him by the Secretary of Defense, 
determined that the service of merchant seamen such as the 
veteran would henceforth be considered "active duty" for VA 
purposes.  

As indicated above, the appellant's original claim of 
entitlement to service connection for the cause of the 
veteran's death was denied because there was no objective 
evidence that the veteran's death was related to in-service 
psychiatric problems or to post-service ECT treatment, nor 
was there evidence that the veteran had a heart condition 
while in military service or within the first post-service 
year.

The medical records from Lutheran Hospital, U.S. Public 
Health Service Hospital, as well as the veteran's service 
records and Death Certificate were considered by the Board at 
the time of the May 1990 decision.  Therefore, these records 
are not new.

The evidence submitted concerning the fact that no autopsy 
was performed on the veteran, including the statements from 
the Huntington County Coroner and the appellant's hearing 
testimony, is new to the extent that this evidence was not on 
file at the time of the May 1990 decision.  However, this 
evidence is cumulative and redundant as this fact was known 
at the time of the May 1990 decision as a result of the 
appellant's statements and February 1989 hearing testimony.  
This evidence does not tend to show that the veteran's death 
was service-related.

The appellant's contentions that the veteran's death was due 
to the ECT treatment he received during service is also 
cumulative and redundant as she made these same contentions 
at the time of the May 1990 decision.

The historical records, including the monograph on the Army 
Transportation Corps, the earning statement from the Social 
Security Administration, as well as the statements and 
hearing testimony provided by the appellant regarding the 
conditions military personnel were subjected to during 
service as a result of psychiatric problems are new as this 
evidence was not before the Board at the time of the May 1990 
decision.  However, this evidence does not bear directly and 
substantially upon the specific matter under consideration; 
whether the cause of the veteran's death is service related.  

With respect to the medical treatise evidence, the Board 
notes that in Wallin v. West, 11 Vet. App. 509 (1998), the 
Court found that medical treatise evidence could suffice to 
well-ground a claim where the other necessary elements of a 
well-grounded case were also present.  Although the 
relationship between determinations of well groundedness and 
new and material evidence have been "effectively decoupled" 
by Hodge, supra (Elkins, 12 Vet. App. at 214) the Board will 
consider the application of Wallin to be appropriate here.

The Board finds, as a general proposition, that treatise 
evidence presented on behalf of the appellant could, in an 
appropriate situation, serve as new and material evidence to 
reopen the claim for service connection for the cause of the 
veteran's death.  Here, the medical treatise evidence 
submitted by the appellant shows that there are some cardiac 
risks involved with ECT.  In short, the appellant has 
submitted competent medical evidence which tends to support 
her contentions.  No such evidence was on file at the time of 
the May 1990 decision.  Accordingly, the Board finds that the 
medical treatise evidence bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim; it is new and material evidence pursuant to 38 C.F.R. 
§ 3.156(a).

Adjudication of the claim does not end with the conclusion 
that new and material evidence has been submitted.  Pursuant 
to the holding of Elkins, supra, the Board must now determine 
whether the claim is well-grounded.

In the instant case, the Board finds that the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is well grounded.  The evidence on file 
shows that the veteran received ECT treatment as a result of 
his in-service psychiatric problems.  As stated above, the 
appellant has contended that the ECT treatment caused the 
veteran to develop a seizure disorder, which overtaxed his 
heart and caused his death.  She has also submitted medical 
treatise evidence which tends to show that there are some 
cardiac risks associated with ECT.  As a general rule, the 
evidence supporting a claim is presumed credible for the 
purpose of determining whether the claim is well-grounded.  
Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 
Vet. App. 19, 21 (1993).  Moreover, in defining a "well 
grounded claim" the Court has stated that "[s]uch a claim 
need not be conclusive but only possible" in order meet the 
burden established in the statute.  Tirpak, 2 Vet. App. at 
611;  Kandik v. Brown, 9 Vet. App. 434, 439 (1996) (emphasis 
added).  Thus, the Board finds that the medical treatise 
evidence submitted by the appellant has enough specificity in 
the instant case to well ground the claim of service 
connection for the cause of the veteran's death.  See Caluza 
at 506; see also Wallin, supra.

Once a claim has been found to be well grounded, VA has a 
statutory duty to assist a claimant mandated by 38 U.S.C.A. 
§ 5107(a).  In the instant case, the Board finds that the 
appellant has not identified any pertinent medical evidence 
that has not been obtained or requested by VA.  The Board 
acknowledges that the appellant testified at her March 1999 
Board hearing that her family physician confirmed her theory 
regarding the cause of the veteran's death.  However, it has 
been held that a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, this 
testimony is not entitled to probative value in the instant 
case.  Furthermore, the appellant indicated that the 
physician did not submit a statement to this effect, and she 
was advised at the hearing that she needed to obtain a 
competent medical opinion in writing in order to support her 
claim.  No such opinion was ever received from the appellant.

As mentioned above, the appellant has submitted medical 
treatise evidence which does tend to show that there are some 
cardiac risks associated with ECT.  However, it is not clear 
from this medical treatise evidence to what extent, if any, 
ECT can result in long-term heart complications that the 
appellant alleges caused the veteran's death.  Consequently, 
the Board requested a VHA opinion in August 1999.  As noted 
above, an opinion was issued by a VHA physician in October 
1999 which found that the veteran's death was not due to 
either his ECT treatment, or his use of the medication 
Stelazine.  In short, the VHA physician found that neither of 
the appellant's theories as to the cause of the veteran's 
death were valid.  No competent medical opinion is on file 
which refutes the October 1999 VHA opinion.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim.

The only other evidence to support the claim are the 
appellant's own contentions.  Issues of medical diagnosis or 
medical causation require competent medical evidence in order 
to have probative value.  See Grottveit at 93.  Nothing on 
file shows that the appellant has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, her contentions are not entitled to 
probative value in the instant case regarding the cause of 
the veteran's death.  Grottveit at 93; Caluza at 504.

With respect to the appellant's contentions regarding the 
veteran's Death Certificate, the Board acknowledges that the 
evidence on file supports the conclusion that no autopsy was 
performed on the veteran.  However, this does not change the 
fact that the appellant has not submitted a competent medical 
opinion which relates the cause of the veteran's death to his 
period of active duty.  Moreover, as stated above, a 
competent medical opinion is on file which refutes both of 
the theories asserted by the appellant regarding the cause of 
the veteran's death.  Additionally, the Board notes that 
because no autopsy was performed on the veteran, it would 
appear that no medical opinion could relate the veteran's 
death to his period of active duty without resorting to 
speculation.  An award of service connection may not be based 
on resort to speculation or remote possibility.  See 38 
C.F.R. § 3.102 (1997); see also Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an additional matter, it is noted that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice to respond and, if not, 
whether the claimant has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In the instant case, it is 
noted that the RO only considered the issue of whether new 
and material evidence had been presented, and not whether the 
appellant was entitled to a grant of service connection for 
the cause of the veteran's death on the merits of the claim.  
However, for the reasons stated above, the Board has found 
that the appellant has not indicated the existence of any 
pertinent medical evidence that has not been obtained or 
requested by VA.  Furthermore, the appellant was informed 
about the contents of the October 1999 VHA opinion, and given 
the opportunity to present additional argument or evidence in 
response to this opinion.  This opinion clearly goes to the 
underlying issue of whether or not the cause of the veteran's 
death was service related, and unequivocally refutes the 
contentions advanced by the appellant in support of her 
claim.  As noted above, no additional communication was 
received from the appellant in regard to the VHA opinion.  
Given the nature of the VHA opinion, and the fact that it was 
essential to the Board's decision in the instant case, the 
Board finds that the appellant has been given adequate notice 
to respond and has not been prejudiced by the Board's 
decision as to the merits of her underlying claim of service 
connection for the cause of the veteran's death.



ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death, the claim is reopened.

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

